275 P.2d 945 (1954)
James R. CABLE, Plaintiff in Error,
v.
Henry R. SMITH, individually and as Mayor of the Town of Morrison; Howard Beach, Edmund D. Fleming, Elmer P. Symes, Thomas Cavanaugh, Doral E. Reedy, Edward A. Drab, each individually and each as a member of the Board of Trustees of the Town of Morrison; and the Town of Morrison, a municipal corporation under and by virtue of the laws of the State of Colorado, Defendants in Error.
No. 17362.
Supreme Court of Colorado, En Banc.
November 1, 1954.
Rehearing Denied November 22, 1954.
Norman E. Struempler, Richard S. Farr, Thomas B. Wilkins, Denver, for plaintiff in error.
J. R. Strickland, D. W. Strickland, Jr., Richard Tull, Denver, for defendants in error.
PER CURIAM.
An examination of the record lodged in this court does not disclose any final judgment entered in the court below. On the authority of Savageau, Inc., v. Larsen, 117 Colo. 229, 185 P.2d 1012 and Howard v. American Law Book Co., 121 Colo. 5, 212 P.2d 1006, the writ of error is dismissed.